Citation Nr: 0806248	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
index finger disability.

2.  Entitlement to an initial compensable rating for a right 
middle finger disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for the right index and 
middle finger disabilities.


FINDINGS OF FACT

1.  The veteran's right finger disabilities (avulsion of the 
right index and middle fingers) are manifested by well-healed 
skin grafts on the tips of the right index and middle 
fingers.  The fingertips are sensitive to the cold and hurt 
when struck on a hard surface.  Grasping of objects is good 
and there is no evidence of muscle atrophy of the intrinsic 
muscles of the right hand.  

2.  There is slight limitation of motion in the veteran's 
right index finger manifested by a gap of 2.0 centimeters 
between the tip of the finger and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible.  However, there is no additional loss of function 
due to pain, nor any evidence of weakness, fatigability, 
incoordination, or pain on use.  

3.  There is slight limitation of motion in the veteran's 
right middle finger manifested by a  gap of 1.0 centimeter 
between the tip of finger and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible.  
However, there is no additional loss of function due to pain, 
nor any evidence of weakness, fatigability, incoordination, 
or pain on use.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for a 
right index finger disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2007).

2.  The criteria for an initial compensable rating for a 
right middle finger disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms that the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based, as far as practically 
can be determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
The Board must therefore consider entitlement to staged 
ratings for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  
38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

Some diagnostic codes pertaining to impairment of the hand 
and fingers apply different disability ratings based upon 
whether the major or minor arm is affected.  38 C.F.R. 
§ 4.71a, DCs 5213 through 5230.  The diagnostic code 
applicable in this case, however, DC 5229, which pertains to 
limitation of motion of the index finger, applies the same 
rating for both the minor and major hand.  

The veteran's right index and middle finger disabilities have 
been rated as 0 percent disabling under DC 5229.  For digits 
II through V, the metacarpophalangeal joint has a range of 
zero to 90 degrees of flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees of flexion, and the 
distal (terminal) interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a (2007).

Where there is limitation of motion of the index or middle 
finger with a gap of less than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or 
extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  With a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by 
more than 30 degrees, a 10 percent rating is warranted.  
38 C.F.R. § 4.17a, DC 5229.

The veteran's VA treatment records dated from September 2001 
to May 2005 reveal that in September 2001, he underwent a 
comprehensive physical examination, which included skin and 
neurological evaluations.  At that time, however, the veteran 
did not complain of any skin or neurological problems and 
clinical evaluation was negative for any abnormalities.

On VA examination in October 2002, the veteran stated that 
while serving in the Coast Guard, he had torn off the tips of 
his right index and middle fingers.  The affected portions of 
his fingers had been closed with skin grafts, which the VA 
examiner noted were well-healed with minimal scarring.  The 
diagnosis was avulsion of the right index and middle fingers, 
accompanied by slight limitation of function.  Additionally, 
the veteran was noted to have slight residual underlying 
tissue loss in each of those fingers.  The veteran complained 
that his fingers bothered him a little during the winter 
months and that they hurt when he hit them on hard surfaces.  
However, the VA examiner's objective findings revealed no 
additional loss of function due to pain.  While the veteran 
had contended in his initial claim that his grasp was 
impaired by his disability, on examination his grasp was 
found to be good.

The VA examination further showed that the veteran had slight 
limitation of motion in his right index and middle fingers.  
Specifically, this deficiency was manifested by a gap of 2.0 
centimeters between the right index fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and by a gap of 1.0 centimeter 
between the right middle fingertip and the proximal and the 
proximal transverse crease of the palm, with the finger fully 
flexed.  No other limitation of motion was noted.  Nor was 
there any indication that the veteran was limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.

The remainder of the veteran's claims file is negative for 
any complaints, diagnoses, or treatment of any finger 
problems, including arthritis.

The evidence of record reveals a 2.0 centimeter gap between 
the right index fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and a 1.0 centimeter gap between the right middle fingertip 
and the proximal and the proximal transverse crease of the 
palm, with the finger fully flexed.  However, the veteran has 
not been shown to have a gap of one inch (2.5 centimeters) or 
more between the tip of either his right index or right 
middle finger and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or extension 
limited by more than 30 degrees.  Accordingly, the Board 
finds that a 10 percent rating is not warranted for either 
finger.  38 C.F.R. § 4.17a, DC 5229.

The Board also finds that the veteran is not entitled to a 
compensable rating under the diagnostic criteria pertaining 
to impairment of Muscle Group VII or VIII.  Diagnostic Code 
5308 provides for a 10 percent rating for a moderate 
impairment of the muscles involved in extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  38 C.F.R. 
§ 4.73, DC 5308.  As the clinical evidence of record offers 
no indication that the veteran has impaired extension of 
either his right index or right middle finger, DC 5308 cannot 
serve as a basis for an increased rating.

Under DC 5307, which pertains to impairment of the muscles 
involved in flexion of the wrist and fingers, the impairment 
of these muscles must be moderate in order to warrant a 
higher disability rating of 10 percent.  Here, however, the 
only visible impairments of record of the veteran's intrinsic 
right-hand muscles were the gaps of 2.0 and 1.0 centimeters 
between the proximal transverse crease of his palm and right 
index fingertip and right middle fingertip, respectively.  
Given that these 
gaps were each less than 2.5 centimeters and thus did not 
warrant a compensable rating under DC 5229, the Board finds 
that neither gap constitutes an impairment of Muscle Group 
VII that is more than slight in degree.  Accordingly, DC 5308 
cannot serve as a basis for an increased rating either.

With regard to alternative diagnostic codes, the Board finds 
that DCs 5003, 5010 (arthritis), and 5225 (ankylosis of the 
fingers) are not applicable in this instance, as the clinical 
evidence does not show that the veteran has any of these 
conditions.  Nor is there any evidence of record that the 
veteran has been diagnosed with arthritis.  Additionally, in 
order for the diagnostic criteria pertaining to arthritis to 
apply in this case, there must be multiple involvements of 
the metacarpal joints, which have not been demonstrated here.  
38 C.F.R. § 4.45(f).  

In considering the effect of additional range of motion of 
the right index and middle fingers lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use, the 
Board notes that no such evidence was found on VA 
examination.  Nor is there is any other clinical evidence of 
record that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right index or middle finger being 
limited in motion to the extent required for a higher rating.  
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right index and middle finger disabilities have 
not warranted a compensable rating at any time since service 
connection became effective.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002; rating 
decisions in April 2003 and April 2004; a statement of the 
case in February 2004; and a supplemental statement of the 
case in April 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for a right index finger 
disability is denied.

An initial compensable rating for a right middle finger 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


